 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    NICOLAS ANTONIO ALVARADO,                         No. 2:17-cv-01519 CKD
12                       Plaintiff,
13           v.                                         ORDER
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15
                         Defendant.
16

17

18          Based on 42 U.S.C. § 406(b), counsel for plaintiff in the above-entitled action seeks an

19   award of attorney fees in the amount of $11,000.00 for 15.9 hours of professional time devoted to

20   the representation of plaintiff before this court. Counsel concedes that this amount should be

21   offset in the amount of $2,900.00 for fees previously awarded under EAJA.

22          42 U.S.C. § 406(b)(1)(A) provides, in relevant part:

23                  Whenever a court renders a judgment favorable to a claimant under
                    this subchapter who was represented before the court by an attorney,
24                  the court may determine and allow as part of its judgment a
                    reasonable fee for such representation, not in excess of 25 percent of
25                  the total of the past-due benefits to which the claimant is entitled by
                    reason of such judgment.
26
27   Rather than being paid by the government, fees under the Social Security Act are awarded out of

28   the claimant’s disability benefits. Russell v. Sullivan, 930 F.2d 1443, 1446 (9th Cir. 1991),
                                                       1
 1   receded from on other grounds, Sorenson v. Mink, 239 F.3d 1140, 1149 (9th Cir. 2001).

 2   However, the 25 percent statutory maximum fee is not an automatic entitlement; the court also

 3   must ensure that the requested fee is reasonable. Gisbrecht v. Barnhart, 535 U.S. 789, 808-09

 4   (2002) (“We hold that § 406(b) does not displace contingent-fee agreements within the statutory

 5   ceiling; instead, § 406(b) instructs courts to review for reasonableness fees yielded by those

 6   agreements.”). “Within the 25 percent boundary ... the attorney for the successful claimant must

 7   show that the fee sought is reasonable for the services rendered.” Id. at 807.

 8            Counsel seeks fees for 15.9 hours. The Court has considered the character of counsel’s

 9   representation and the good results achieved by counsel, which included an award of retroactive

10   benefits totaling over $44,000.00. Counsel submitted a detailed billing statement that supports

11   her request. (ECF No. 23-4.) There is no indication that a reduction of the award is warranted

12   due to any substandard performance by plaintiff’s counsel, as counsel secured a successful result.

13   There is also no evidence that plaintiff’s counsel engaged in any dilatory conduct resulting in

14   delay.

15            Based on the quality of counsel’s representation and the results achieved in this case, the

16   undersigned finds the number of hours expended to be reasonable. Accordingly, the undersigned

17   will award the amount of attorney fees requested.

18            Accordingly, IT IS HEREBY ORDERED that plaintiff’s counsel is awarded $11,000.00

19   in attorney fees pursuant to 28 U.S.C. § 406, to be offset in the amount of $2,900.00 previously

20   awarded under EAJA. Plaintiff’s counsel shall reimburse Nicholas Antonio Alvarado in the
21   amount of $2,900.00.

22   Dated: June 6, 2019
                                                       _____________________________________
23
                                                       CAROLYN K. DELANEY
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27   2/alvarado1519.fee-406(a)

28
                                                         2
